Title: To James Madison from A. C. Thomas, 15 July 1801
From: Thomas, A. C.
To: Madison, James


Sir
Navy Dept 15th July 1801
Agreeably to your request of yesterday I herewith transmit, a List of French armed Vessels & property on board them captured by the public armed Vessels of the United States, and sold with out any regular proceedings for condemnation in the Co[u]rts of the United States. I am sir
For H DearbornA C. Thomas
so far as the same can now be ascertained.
 

   
   Letterbook copy (DNA: RG 45, Letters to Secretary of State). For enclosure, see n. 2.



   
   Letter not found.



   
   A copy of this list is filed with Pichon to JM, 25 July 1801 (DNA: RG 59, NFL, France, vol. 1).


